Jfourtl) Court of Appeals;
                                              Antonio,

                                           August 29, 2013


                                        No. 04-12-00419-CR


                                         Robert G. POSOS,
                                               Appellant


                                                  v.



                                        The STATE of Texas,
                                               Appellee


                      From the County Court at Law No. 2, Bexar County, Texas
                                       Trial Court No. 298496
                               Honorable Jason Wolff, Judge Presiding



                                              ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Lucy Elena D. Chapa, Justice
                  Marialyn Barnard, Justice



           The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.



                                                                                   aaJlj
                                                       Marialyn Barnard, Justice

           IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court




                                                       KeitfiE. Hottle
                                                       Clerk of Court